TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00123-CV



                                   Hector Zuniga, Appellant

                                                v.

   Lithia CSA, Inc. d/b/a All American Chevrolet of San Angelo and Lithia Motors, Inc.,
                                        Appellees



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
      NO. D100383C-1, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Hector Zuniga, acting pro se, filed his notice of appeal on March 1, 2012.

On August 29, 2012, the clerk of this Court notified appellant that his brief was overdue and that

his appeal was subject to dismissal for want of prosecution unless he filed his brief or responded

to this notice by September 10, 2012. To date, appellant has not responded to this Court’s notice.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                             __________________________________________

                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: October 4, 2012